Title: 24th.
From: Adams, John Quincy
To: 


       Went in the forenoon to St. Paul’s church and heard Mr. Doughty preach a sermon upon a text in Corinthians, concerning the knowledge of ourselves. He spoke to the general satisfaction of the Congregation. I afterwards went with the Captain on board our packet, and dined there. Saw Mr. B. Jarvis who invited me to go over next Sunday to Long Island. We went and engaged a Phaèton at Brooklyn, a small town on the island, opposite to N. York. Return’d to the City, and drank tea with Mr. Smith. Walk’d with Mr. Jarvis, on the batteries, till about 9 o’clock.
      